

114 S1375 IS: America’s Red Rock Wilderness Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1375IN THE SENATE OF THE UNITED STATESMay 19, 2015Mr. Durbin (for himself, Ms. Baldwin, Mrs. Boxer, Mr. Franken, Mr. Heinrich, Mr. Markey, Mr. Menendez, Mr. Murphy, Mrs. Murray, Mr. Reed, Mr. Sanders, Ms. Warren, Mr. Whitehouse, Mr. Leahy, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate as wilderness certain Federal portions of the red rock canyons of the Colorado Plateau
			 and the Great Basin Deserts in the State of Utah for the benefit of
			 present and future generations of people in the United States. 
	
		1.Short title; table of
			 contents
			(a)Short
 titleThis Act may be cited as the America’s Red Rock Wilderness Act of 2015.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Designation of wilderness areasSec. 101. Great Basin Wilderness Areas.Sec. 102. Grand Staircase-Escalante Wilderness
				Areas.Sec. 103. Moab-La Sal Canyons Wilderness Areas.Sec. 104. Henry Mountains Wilderness Areas.Sec. 105. Glen Canyon Wilderness Areas.Sec. 106. San Juan-Anasazi Wilderness Areas.Sec. 107. Canyonlands Basin Wilderness Areas.Sec. 108. San Rafael Swell Wilderness Areas.Sec. 109. Book Cliffs and Uinta Basin Wilderness
				Areas.TITLE II—Administrative provisionsSec. 201. General provisions.Sec. 202. Administration.Sec. 203. State school trust land within wilderness
				areas.Sec. 204. Water.Sec. 205. Roads.Sec. 206. Livestock.Sec. 207. Fish and wildlife.Sec. 208. Management of newly acquired land.Sec. 209. Withdrawal.
 2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.
 (2)StateThe term State means the State of Utah.
			IDesignation of wilderness areas
			101.Great Basin
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)the Great Basin region of western Utah is comprised of starkly beautiful mountain ranges that rise as islands from the desert floor;
 (2)the Wah Wah Mountains in the Great Basin region are arid and austere, with massive cliff faces and leathery slopes speckled with piñon and juniper;
 (3)the Pilot Range and Stansbury Mountains in the Great Basin region are high enough to draw moisture from passing clouds and support ecosystems found nowhere else on earth;
 (4)from bristlecone pine, the world’s oldest living organism, to newly flowered mountain meadows, mountains of the Great Basin region are islands of nature that—
 (A)support remarkable biological diversity; and
 (B)provide opportunities to experience the colossal silence of the Great Basin; and
 (5)the Great Basin region of western Utah should be protected and managed to ensure the preservation of the natural conditions of the region.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Antelope Range (approximately 17,000 acres).
 (2)Barn Hills (approximately 20,000 acres).
 (3)Black Hills (approximately 9,000 acres).
 (4)Bullgrass Knoll (approximately 15,000 acres).
 (5)Burbank Hills/Tunnel Spring (approximately 92,000 acres).
 (6)Conger Mountains (approximately 21,000 acres).
 (7)Crater Bench (approximately 35,000 acres).
 (8)Crater and Silver Island Mountains (approximately 121,000 acres).
 (9)Cricket Mountains Cluster (approximately 62,000 acres).
 (10)Deep Creek Mountains (approximately 126,000 acres).
 (11)Drum Mountains (approximately 39,000 acres).
 (12)Dugway Mountains (approximately 24,000 acres).
 (13)Essex Canyon (approximately 1,300 acres).
 (14)Fish Springs Range (approximately 64,000 acres).
 (15)Granite Peak (approximately 19,000 acres).
 (16)Grassy Mountains (approximately 23,000 acres).
 (17)Grouse Creek Mountains (approximately 15,000 acres).
 (18)House Range (approximately 201,000 acres).
 (19)Keg Mountains (approximately 38,000 acres).
 (20)Kern Mountains (approximately 15,000 acres).
 (21)King Top (approximately 110,000 acres).
 (22)Ledger Canyon (approximately 9,000 acres).
 (23)Little Goose Creek (approximately 1,200 acres).
 (24)Middle/Granite Mountains (approximately 80,000 acres).
 (25)Mount Escalante (approximately 18,000 acres).
 (26)Mountain Home Range (approximately 90,000 acres).
 (27)Newfoundland Mountains (approximately 22,000 acres).
 (28)Ochre Mountain (approximately 13,000 acres).
 (29)Oquirrh Mountains (approximately 9,000 acres).
 (30)Painted Rock Mountain (approximately 26,000 acres).
 (31)Paradise/Steamboat Mountains (approximately 144,000 acres).
 (32)Pilot Range (approximately 45,000 acres).
 (33)Red Tops (approximately 28,000 acres).
 (34)Rockwell-Little Sahara (approximately 21,000 acres).
 (35)San Francisco Mountains (approximately 39,000 acres).
 (36)Sand Ridge (approximately 73,000 acres).
 (37)Simpson Mountains (approximately 42,000 acres).
 (38)Snake Valley (approximately 100,000 acres).
 (39)Spring Creek Canyon (approximately 4,000 acres).
 (40)Stansbury Island (approximately 10,000 acres).
 (41)Stansbury Mountains (approximately 24,000 acres).
 (42)Thomas Range (approximately 36,000 acres).
 (43)Tule Valley (approximately 159,000 acres).
 (44)Wah Wah Mountains (approximately 167,000 acres).
 (45)Wasatch/Sevier Plateaus (approximately 29,000 acres).
 (46)White Rock Range (approximately 5,200 acres).
					102.Grand
			 Staircase-Escalante Wilderness Areas
				(a)Grand Staircase
			 area
 (1)FindingsCongress finds that— (A)the area known as the Grand Staircase rises more than 6,000 feet in a series of great cliffs and plateaus from the depths of the Grand Canyon to the forested rim of Bryce Canyon;
 (B)the Grand Staircase— (i)spans 6 major life zones, from the lower Sonoran Desert to the alpine forest; and
 (ii)encompasses geologic formations that display 3,000,000,000 years of Earth’s history;
 (C)land managed by the Secretary lines the intricate canyon system of the Paria River and forms a vital natural corridor connection to the deserts and forests of those national parks;
 (D)land described in paragraph (2) (other than East of Bryce, Upper Kanab Creek, Moquith Mountain, Bunting Point, and Vermillion Cliffs) is located within the Grand Staircase-Escalante National Monument; and
 (E)the Grand Staircase in Utah should be protected and managed as a wilderness area.
 (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (A)Bryce View (approximately 4,500 acres).
 (B)Bunting Point (approximately 11,000 acres).
 (C)Canaan Mountain (approximately 16,000 acres in Kane County).
 (D)Canaan Peak Slopes (approximately 2,300 acres).
 (E)East of Bryce (approximately 750 acres).
 (F)Glass Eye Canyon (approximately 24,000 acres).
 (G)Ladder Canyon (approximately 14,000 acres).
 (H)Moquith Mountain (approximately 16,000 acres).
 (I)Nephi Point (approximately 14,000 acres).
 (J)Orderville Canyon (approximately 9,200 acres).
 (K)Paria-Hackberry (approximately 188,000 acres).
 (L)Paria Wilderness Expansion (approximately 3,300 acres).
 (M)Parunuweap Canyon (approximately 43,000 acres).
 (N)Pine Hollow (approximately 11,000 acres).
 (O)Slopes of Bryce (approximately 2,600 acres).
 (P)Timber Mountain (approximately 51,000 acres).
 (Q)Upper Kanab Creek (approximately 49,000 acres).
 (R)Vermillion Cliffs (approximately 26,000 acres).
 (S)Willis Creek (approximately 21,000 acres).
						(b)Kaiparowits
			 Plateau
 (1)FindingsCongress finds that— (A)the Kaiparowits Plateau east of the Paria River is one of the most rugged and isolated wilderness regions in the United States;
 (B)the Kaiparowits Plateau, a windswept land of harsh beauty, contains distant vistas and a remarkable variety of plant and animal species;
 (C)ancient forests, an abundance of big game animals, and 22 species of raptors thrive undisturbed on the grassland mesa tops of the Kaiparowits Plateau;
 (D)each of the areas described in paragraph (2) (other than Heaps Canyon, Little Valley, and Wide Hollow) is located within the Grand Staircase-Escalante National Monument; and
 (E)the Kaiparowits Plateau should be protected and managed as a wilderness area.
 (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (A)Andalex Not (approximately 18,000 acres).
 (B)The Blues (approximately 21,000 acres).
 (C)Box Canyon (approximately 2,800 acres).
 (D)Burning Hills (approximately 80,000 acres).
 (E)Carcass Canyon (approximately 83,000 acres).
 (F)The Cockscomb (approximately 11,000 acres).
 (G)Fiftymile Bench (approximately 12,000 acres).
 (H)Fiftymile Mountain (approximately 203,000 acres).
 (I)Heaps Canyon (approximately 4,000 acres).
 (J)Horse Spring Canyon (approximately 31,000 acres).
 (K)Kodachrome Headlands (approximately 10,000 acres).
 (L)Little Valley Canyon (approximately 4,000 acres).
 (M)Mud Spring Canyon (approximately 65,000 acres).
 (N)Nipple Bench (approximately 32,000 acres).
 (O)Paradise Canyon-Wahweap (approximately 262,000 acres).
 (P)Rock Cove (approximately 16,000 acres).
 (Q)Warm Creek (approximately 23,000 acres).
 (R)Wide Hollow (approximately 6,800 acres).
						(c)Escalante
			 canyons
 (1)FindingsCongress finds that— (A)glens and coves carved in massive sandstone cliffs, spring-watered hanging gardens, and the silence of ancient Anasazi ruins are examples of the unique features that entice hikers, campers, and sightseers from around the world to Escalante Canyon;
 (B)Escalante Canyon links the spruce fir forests of the 11,000-foot Aquarius Plateau with winding slickrock canyons that flow into Glen Canyon;
 (C)Escalante Canyon, one of Utah’s most popular natural areas, contains critical habitat for deer, elk, and wild bighorn sheep that also enhances the scenic integrity of the area;
 (D)each of the areas described in paragraph (2) is located within the Grand Staircase-Escalante National Monument; and
 (E)Escalante Canyon should be protected and managed as a wilderness area.
 (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (A)Brinkerhof Flats (approximately 3,000 acres).
 (B)Colt Mesa (approximately 28,000 acres).
 (C)Death Hollow (approximately 49,000 acres).
 (D)Forty Mile Gulch (approximately 6,600 acres).
 (E)Hurricane Wash (approximately 9,000 acres).
 (F)Lampstand (approximately 7,900 acres).
 (G)Muley Twist Flank (approximately 3,600 acres).
 (H)North Escalante Canyons (approximately 176,000 acres).
 (I)Pioneer Mesa (approximately 11,000 acres).
 (J)Scorpion (approximately 53,000 acres).
 (K)Sooner Bench (approximately 390 acres).
 (L)Steep Creek (approximately 35,000 acres).
 (M)Studhorse Peaks (approximately 24,000 acres).
						103.Moab-La Sal Canyons
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)the canyons surrounding the La Sal Mountains and the town of Moab offer a variety of extraordinary landscapes;
 (2)outstanding examples of natural formations and landscapes in the Moab-La Sal area include the huge sandstone fins of Behind the Rocks, the mysterious Fisher Towers, and the whitewater rapids of Westwater Canyon; and
 (3)the Moab-La Sal area should be protected and managed as a wilderness area.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Arches Adjacent (approximately 12,000 acres).
 (2)Beaver Creek (approximately 41,000 acres).
 (3)Behind the Rocks and Hunters Canyon (approximately 22,000 acres).
 (4)Big Triangle (approximately 20,000 acres).
 (5)Coyote Wash (approximately 28,000 acres).
 (6)Dome Plateau-Professor Valley (approximately 35,000 acres).
 (7)Fisher Towers (approximately 18,000 acres).
 (8)Goldbar Canyon (approximately 9,000 acres).
 (9)Granite Creek (approximately 5,000 acres).
 (10)Mary Jane Canyon (approximately 25,000 acres).
 (11)Mill Creek (approximately 14,000 acres).
 (12)Porcupine Rim and Morning Glory (approximately 20,000 acres).
 (13)Renegade Point (approximately 6,600 acres).
 (14)Westwater Canyon (approximately 37,000 acres).
 (15)Yellow Bird (approximately 4,200 acres).
					104.Henry Mountains
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)the Henry Mountain Range, the last mountain range to be discovered and named by early explorers in the contiguous United States, still retains a wild and undiscovered quality;
 (2)fluted badlands that surround the flanks of 11,000-foot Mounts Ellen and Pennell contain areas of critical habitat for mule deer and for the largest herd of free-roaming buffalo in the United States;
 (3)despite their relative accessibility, the Henry Mountain Range remains one of the wildest, least-known ranges in the United States; and
 (4)the Henry Mountain range should be protected and managed to ensure the preservation of the range as a wilderness area.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Bull Mountain (approximately 16,000 acres).
 (2)Bullfrog Creek (approximately 35,000 acres).
 (3)Dogwater Creek (approximately 3,400 acres).
 (4)Fremont Gorge (approximately 20,000 acres).
 (5)Long Canyon (approximately 16,000 acres).
 (6)Mount Ellen-Blue Hills (approximately 140,000 acres).
 (7)Mount Hillers (approximately 21,000 acres).
 (8)Mount Pennell (approximately 147,000 acres).
 (9)Notom Bench (approximately 6,200 acres).
 (10)Oak Creek (approximately 1,700 acres).
 (11)Ragged Mountain (approximately 28,000 acres).
					105.Glen Canyon
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)the side canyons of Glen Canyon, including the Dirty Devil River and the Red, White and Blue Canyons, contain some of the most remote and outstanding landscapes in southern Utah;
 (2)the Dirty Devil River, once the fortress hideout of outlaw Butch Cassidy’s Wild Bunch, has sculpted a maze of slickrock canyons through an imposing landscape of monoliths and inaccessible mesas;
 (3)the Red and Blue Canyons contain colorful Chinle/Moenkopi badlands found nowhere else in the region; and
 (4)the canyons of Glen Canyon in the State should be protected and managed as wilderness areas.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Cane Spring Desert (approximately 18,000 acres).
 (2)Dark Canyon (approximately 134,000 acres).
 (3)Dirty Devil (approximately 242,000 acres).
 (4)Fiddler Butte (approximately 92,000 acres).
 (5)Flat Tops (approximately 30,000 acres).
 (6)Little Rockies (approximately 64,000 acres).
 (7)The Needle (approximately 11,000 acres).
 (8)Red Rock Plateau (approximately 213,000 acres).
 (9)White Canyon (approximately 98,000 acres).
					106.San Juan-Anasazi
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)more than 1,000 years ago, the Anasazi Indian culture flourished in the slickrock canyons and on the piñon-covered mesas of southeastern Utah;
 (2)evidence of the ancient presence of the Anasazi pervades the Cedar Mesa area of the San Juan-Anasazi area where cliff dwellings, rock art, and ceremonial kivas embellish sandstone overhangs and isolated benchlands;
 (3)the Cedar Mesa area is in need of protection from the vandalism and theft of its unique cultural resources;
 (4)the Cedar Mesa wilderness areas should be created to protect both the archaeological heritage and the extraordinary wilderness, scenic, and ecological values of the United States; and
 (5)the San Juan-Anasazi area should be protected and managed as a wilderness area to ensure the preservation of the unique and valuable resources of that area.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Allen Canyon (approximately 5,900 acres).
 (2)Arch Canyon (approximately 30,000 acres).
 (3)Comb Ridge (approximately 15,000 acres).
 (4)East Montezuma (approximately 45,000 acres).
 (5)Fish and Owl Creek Canyons (approximately 73,000 acres).
 (6)Grand Gulch (approximately 159,000 acres).
 (7)Hammond Canyon (approximately 4,400 acres).
 (8)Nokai Dome (approximately 93,000 acres).
 (9)Road Canyon (approximately 63,000 acres).
 (10)San Juan River (Sugarloaf) (approximately 15,000 acres).
 (11)The Tabernacle (approximately 7,000 acres).
 (12)Valley of the Gods (approximately 21,000 acres).
					107.Canyonlands Basin
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)Canyonlands National Park safeguards only a small portion of the extraordinary red-hued, cliff-walled canyonland region of the Colorado Plateau;
 (2)areas near Arches National Park and Canyonlands National Park contain canyons with rushing perennial streams, natural arches, bridges, and towers;
 (3)the gorges of the Green and Colorado Rivers lie on adjacent land managed by the Secretary;
 (4)popular overlooks in Canyonlands Nations Park and Dead Horse Point State Park have views directly into adjacent areas, including Lockhart Basin and Indian Creek; and
 (5)designation of those areas as wilderness would ensure the protection of this erosional masterpiece of nature and of the rich pockets of wildlife found within its expanded boundaries.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Bridger Jack Mesa (approximately 33,000 acres).
 (2)Butler Wash (approximately 27,000 acres).
 (3)Dead Horse Cliffs (approximately 5,300 acres).
 (4)Demon’s Playground (approximately 3,700 acres).
 (5)Duma Point (approximately 14,000 acres).
 (6)Gooseneck (approximately 9,000 acres).
 (7)Hatch Point Canyons/Lockhart Basin (approximately 149,000 acres).
 (8)Horsethief Point (approximately 15,000 acres).
 (9)Indian Creek (approximately 28,000 acres).
 (10)Labyrinth Canyon (approximately 150,000 acres).
 (11)San Rafael River (approximately 101,000 acres).
 (12)Shay Mountain (approximately 14,000 acres).
 (13)Sweetwater Reef (approximately 69,000 acres).
 (14)Upper Horseshoe Canyon (approximately 60,000 acres).
					108.San Rafael Swell
			 Wilderness Areas
 (a)FindingsCongress finds that— (1)the San Rafael Swell towers above the desert like a castle, ringed by 1,000-foot ramparts of Navajo Sandstone;
 (2)the highlands of the San Rafael Swell have been fractured by uplift and rendered hollow by erosion over countless millennia, leaving a tremendous basin punctuated by mesas, buttes, and canyons and traversed by sediment-laden desert streams;
 (3)among other places, the San Rafael wilderness offers exceptional back country opportunities in the colorful Wild Horse Badlands, the monoliths of North Caineville Mesa, the rock towers of Cliff Wash, and colorful cliffs of Humbug Canyon;
 (4)the mountains within these areas are among Utah’s most valuable habitat for desert bighorn sheep; and
 (5)the San Rafael Swell area should be protected and managed to ensure its preservation as a wilderness area.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Cedar Mountain (approximately 15,000 acres).
 (2)Devils Canyon (approximately 23,000 acres).
 (3)Eagle Canyon (approximately 38,000 acres).
 (4)Factory Butte (approximately 22,000 acres).
 (5)Hondu Country (approximately 20,000 acres).
 (6)Jones Bench (approximately 2,800 acres).
 (7)Limestone Cliffs (approximately 25,000 acres).
 (8)Lost Spring Wash (approximately 37,000 acres).
 (9)Mexican Mountain (approximately 100,000 acres).
 (10)Molen Reef (approximately 33,000 acres).
 (11)Muddy Creek (approximately 240,000 acres).
 (12)Mussentuchit Badlands (approximately 25,000 acres).
 (13)Pleasant Creek Bench (approximately 1,100 acres).
 (14)Price River-Humbug (approximately 120,000 acres).
 (15)Red Desert (approximately 40,000 acres).
 (16)Rock Canyon (approximately 18,000 acres).
 (17)San Rafael Knob (approximately 15,000 acres).
 (18)San Rafael Reef (approximately 114,000 acres).
 (19)Sids Mountain (approximately 107,000 acres).
 (20)Upper Muddy Creek (approximately 19,000 acres).
 (21)Wild Horse Mesa (approximately 92,000 acres).
					109.Book Cliffs and
			 Uinta Basin Wilderness Areas
 (a)FindingsCongress finds that— (1)the Book Cliffs and Uinta Basin wilderness areas offer—
 (A)unique big game hunting opportunities in verdant high-plateau forests;
 (B)the opportunity for float trips of several days duration down the Green River in Desolation Canyon; and
 (C)the opportunity for calm water canoe weekends on the White River;
 (2)the long rampart of the Book Cliffs bounds the area on the south, while seldom-visited uplands, dissected by the rivers and streams, slope away to the north into the Uinta Basin;
 (3)bears, Bighorn sheep, cougars, elk, and mule deer flourish in the back country of the Book Cliffs; and
 (4)the Book Cliffs and Uinta Basin areas should be protected and managed to ensure the protection of the areas as wilderness.
 (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Bourdette Draw (approximately 15,000 acres).
 (2)Bull Canyon (approximately 2,800 acres).
 (3)Chipeta (approximately 95,000 acres).
 (4)Dead Horse Pass (approximately 8,000 acres).
 (5)Desbrough Canyon (approximately 13,000 acres).
 (6)Desolation Canyon (approximately 555,000 acres).
 (7)Diamond Breaks (approximately 9,000 acres).
 (8)Diamond Canyon (approximately 166,000 acres).
 (9)Diamond Mountain (also known as Wild Mountain) (approximately 27,000 acres).
 (10)Dinosaur Adjacent (approximately 10,000 acres).
 (11)Goslin Mountain (approximately 4,900 acres).
 (12)Hideout Canyon (approximately 12,000 acres).
 (13)Lower Bitter Creek (approximately 14,000 acres).
 (14)Lower Flaming Gorge (approximately 21,000 acres).
 (15)Mexico Point (approximately 15,000 acres).
 (16)Moonshine Draw (also known as Daniels Canyon) (approximately 10,000 acres).
 (17)Mountain Home (approximately 9,000 acres).
 (18)O-Wi-Yu-Kuts (approximately 13,000 acres).
 (19)Red Creek Badlands (approximately 3,600 acres).
 (20)Seep Canyon (approximately 21,000 acres).
 (21)Sunday School Canyon (approximately 18,000 acres).
 (22)Survey Point (approximately 8,000 acres).
 (23)Turtle Canyon (approximately 39,000 acres).
 (24)White River (approximately 23,000 acres).
 (25)Winter Ridge (approximately 38,000 acres).
 (26)Wolf Point (approximately 15,000 acres).
					IIAdministrative provisions
			201.General
			 provisions
				(a)Names of
 wilderness areasEach wilderness area named in title I shall—
 (1)consist of the quantity of land referenced with respect to that named area, as generally depicted on the map entitled Utah BLM Wilderness; and
 (2)be known by the name given to it in title I.
					(b)Map and
			 description
					(1)In
 generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area designated by this Act with—
 (A)the Committee on Natural Resources of the House of Representatives; and
 (B)the Committee on Energy and Natural Resources of the Senate.
						(2)Force of
 lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
					(3)Public
 availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the Office of the Director of the Bureau of Land Management.
 202.AdministrationSubject to valid rights in existence on the date of enactment of this Act, each wilderness area designated under this Act shall be administered by the Secretary in accordance with—
 (1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
 (2)the Wilderness Act (16 U.S.C. 1131 et seq.).
				203.State school trust
			 land within wilderness areas
				(a)In
 generalSubject to subsection (b), if State-owned land is included in an area designated by this Act as a wilderness area, the Secretary shall offer to exchange land owned by the United States in the State of approximately equal value in accordance with section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)) and section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)).
				(b)Mineral
 interestsThe Secretary shall not transfer any mineral interests under subsection (a) unless the State transfers to the Secretary any mineral interests in land designated by this Act as a wilderness area.
				204.Water
				(a)Reservation
					(1)Water for
			 wilderness areas
						(A)In
 generalWith respect to each wilderness area designated by this Act, Congress reserves a quantity of water determined by the Secretary to be sufficient for the wilderness area.
						(B)Priority
 dateThe priority date of a right reserved under subparagraph (A) shall be the date of enactment of this Act.
						(2)Protection of
 rightsThe Secretary and other officers and employees of the United States shall take any steps necessary to protect the rights reserved by paragraph (1)(A), including the filing of a claim for the quantification of the rights in any present or future appropriate stream adjudication in the courts of the State—
 (A)in which the United States is or may be joined; and
 (B)that is conducted in accordance with section 208 of the Department of Justice Appropriation Act, 1953 (66 Stat. 560, chapter 651).
						(b)Prior rights
 not affectedNothing in this Act relinquishes or reduces any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.
				(c)Administration
					(1)Specification
 of rightsThe Federal water rights reserved by this Act are specific to the wilderness areas designated by this Act.
					(2)No precedent
 establishedNothing in this Act related to reserved Federal water rights—
 (A)shall establish a precedent with regard to any future designation of water rights; or
 (B)shall affect the interpretation of any other Act or any designation made under any other Act.
						205.Roads
				(a)Setbacks
					(1)Measurement in
 generalA setback under this section shall be measured from the center line of the road.
					(2)Wilderness on 1
 side of roadsExcept as provided in subsection (b), a setback for a road with wilderness on only 1 side shall be set at—
 (A)300 feet from a paved Federal or State highway;
 (B)100 feet from any other paved road or high standard dirt or gravel road; and
 (C)30 feet from any other road. (3)Wilderness on both sides of roadsExcept as provided in subsection (b), a setback for a road with wilderness on both sides (including cherry-stems or roads separating 2 wilderness units) shall be set at—
 (A)200 feet from a paved Federal or State highway;
 (B)40 feet from any other paved road or high standard dirt or gravel road; and
 (C)10 feet from any other roads. (b)Setback exceptions (1)Well-defined topographical barriersIf, between the road and the boundary of a setback area described in paragraph (2) or (3) of subsection (a), there is a well-defined cliff edge, stream bank, or other topographical barrier, the Secretary shall use the barrier as the wilderness boundary.
 (2)FencesIf, between the road and the boundary of a setback area specified in paragraph (2) or (3) of subsection (a), there is a fence running parallel to a road, the Secretary shall use the fence as the wilderness boundary if, in the opinion of the Secretary, doing so would result in a more manageable boundary.
					(3)Deviations from
			 setback areas
						(A)Exclusion of
 disturbances from wilderness boundariesIn cases where there is an existing livestock development, dispersed camping area, borrow pit, or similar disturbance within 100 feet of a road that forms part of a wilderness boundary, the Secretary may delineate the boundary so as to exclude the disturbance from the wilderness area.
						(B)Limitation on
 exclusion of disturbancesThe Secretary shall make a boundary adjustment under subparagraph (A) only if the Secretary determines that doing so is consistent with wilderness management goals.
						(C)Deviations
 restricted to minimum necessaryAny deviation under this paragraph from the setbacks required under in paragraph (2) or (3) of subsection (a) shall be the minimum necessary to exclude the disturbance.
						(c)Delineation
 within setback areaThe Secretary may delineate a wilderness boundary at a location within a setback under paragraph (2) or (3) of subsection (a) if, as determined by the Secretary, the delineation would enhance wilderness management goals.
 206.LivestockWithin the wilderness areas designated under title I, the grazing of livestock authorized on the date of enactment of this Act shall be permitted to continue subject to such reasonable regulations and procedures as the Secretary considers necessary, as long as the regulations and procedures are consistent with—
 (1)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (2)section 101(f) of the Arizona Desert Wilderness Act of 1990 (Public Law 101–628; 104 Stat. 4469).
				207.Fish and
 wildlifeNothing in this Act affects the jurisdiction of the State with respect to wildlife and fish on the public land located in the State.
			208.Management of newly
 acquired landAny land within the boundaries of a wilderness area designated under this Act that is acquired by the Federal Government shall—
 (1)become part of the wilderness area in which the land is located; and
 (2)be managed in accordance with this Act and other laws applicable to wilderness areas.
 209.WithdrawalSubject to valid rights existing on the date of enactment of this Act, the Federal land referred to in title I is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under public law;
 (2)location, entry, and patent under mining law; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.